PER CURIAM.
Affirmed. Christopher v. State, 489 So.2d 22, 24 (Fla.1986)(“It is well established that a court may refuse to address those issues contained in a motion for post-conviction relief that were raised on direct appeal or could have been raised on direct appeal”), cert. denied, 484 U.S. 1077, 108 S.Ct. 1057, 98 L.Ed.2d 1019 (1988); Duncan v. State, 728 So.2d 1237 (Fla. 3d DCA 1999); MacArthur v. State, 668 So.2d 692 (Fla. 3d DCA 1996); Anderson v. State, 467 So.2d 781 (Fla. 3d DCA 1985) (holding that trial counsel is not deemed ineffective bécause of strategic decisions made during trial).